Citation Nr: 1120292	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating greater than 10 percent for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to May 1977 and from May 2001 to February 2003.  He also served with the Army National Guard with periods of active duty for training (ACDUTRA).  Special orders associated with the claims file show that the Veteran was authorized to perform active duty for special work (ADSW)in Honduras from January 10, 1998 to June 14, 1998.  See special orders dated January 7 and 10, 1998 (citing to 10 U.S.C. § 672(D)).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claims with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  A VA examination was conducted in April 2009.  The VA examiner based her opinion on the lack of a separation examination; however, it does not appear that she considered whether the hearing loss was aggravated during the Veteran's second period of service or that she considered the letter and findings from his private audiologist, Dr. D.M.W. Au.D.  In addition, since the examination, the Veteran has submitted a second private opinion for consideration.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R.    § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

The Veteran seeks service connection for his right knee condition as secondary to his service-connected left knee disability and seeks an initial rating greater than 10 percent for the service-connected left knee disability.  First, the Board points out that the VCAA letter of December 2006 failed to inform the Veteran of the criteria necessary for service connection claims based upon secondary service connection.  Therefore, a remand is necessary for the issuance of proper notice.  38 U.S.C.A. § 5103(a).

Second, during his Board hearing, the Veteran testified that he has been treated by his family doctor five or six times in the past five years for his knees.  Treatment included shots to the knees.  While he indicated that he submitted his private treatment records to VA, review of the claims file shows that private treatment records have not been obtained.  VA has a duty to make reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim for VA benefits so long as the claimant adequately identifies those records and provides authorization for their release to VA.  38 U.S.C.A. § 5103A.  Therefore, the Board finds that a remand is warranted to aid the Veteran in obtaining his private treatment records.

Additionally, the Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  While he indicates that his SSA benefits were granted for a back disability, the Board finds it prudent to attempt to obtain the records.  In this regard, his SSA benefits were apparently granted for an orthopedic condition which raises the question as to whether other orthopedic evidence may be contained in examination reports that could be relevant to his knee claims.  VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c) (2010).  If VA has notice that a veteran has applied for disability benefits from the Social Security Administration (SSA) and that a reasonable possibility exists that the records from that agency may be relevant to the Veteran's claim for VA disability benefits, then VA has a duty to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (2010).  Accordingly, a remand is necessary so that VA can make necessary efforts to obtain those records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter providing him with notice of the evidence needed to substantiate a claim for service connection, including criteria for service connection on a secondary basis, and of his and VA's respective duties in obtaining evidence, as required by 38 U.S.C.A. § 5103(a).

2.  Obtain relevant medical records and administrative decisions with regard to any claim by the Veteran for Social Security Administration disability benefits and associate any obtained records with the claims file.  If it is determined that no such records exist or that it would be futile to continue efforts to obtain the records, obtain a negative response and document all efforts to obtain the records and associate that documentation and response with the claims file.  If the latter is the case, send the Veteran a letter providing him with the notice specified in 38 C.F.R. § 3.159(e).

3.  Send a letter to the Veteran and his representative and ask that the Veteran identify all treating physicians, including his family physician, and to submit an Authorization and Consent to Release Information form to VA so that VA can obtain the records and associate them with the claims file.  If unsuccessful in obtaining the outstanding treatment records, inform the Veteran and ask that he provide them.  

4.  Contact the VA Medical Center in Birmingham, Alabama, and ask the VA examiner who conducted the Veteran's April 18, 2009, VA audiology examination to provide an addendum to her examination report.  The claims file must be provided for review.

In the addendum, following a review of the claims file, this VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus had onset during active service or was aggravated by service.

The examiner is asked to address both periods of active service, from December 1976 to May 1977 and from May 2001 to February 2003; the Veteran's period of active duty for special work, January 10, 1998 to June 14, 1998; and the nexus letters from Dr. D.M.W. Au.D, dated February 2008 and Dr. D.W., M.D., dated August 2010.

If the April 2009 examiner is no longer available, request another audiologist to review the claims file and provide the requested opinions.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms,.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate.

5.  After completing the above development, readjudicate the claims.  If any disposition remains unfavorable, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

(CONTINUED ON NEXT PAGE)


that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


